     Case 3:19-cv-02210-BAS-MSB Document 46 Filed 06/17/21 PageID.744 Page 1 of 1

                      MINUTES OF THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA

                                         VS
         PETER STROJNIK                              VILLAGE 1017 CORONADO, INC.
Case Number:   19-CV-2210-BAS         WITNESS LIST             Evidentiary Hearing

     DATE            PLF        DEF                     WITNESS NAME
   6/14/2021                     X                        Peter Strojnik
